DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but are not persuasive.  Applicant has not traversed the previous Non-Final Office Action mailed 9/07/2021, but has offered arguments for the Amended Claims filed 12/06/2021. Response to Amended Claim Arguments are below. (Also see Final Rejection below).
Regarding claims 1 and 19, in response to applicant’s arguments that “Hull fails to show or suggest a ‘lid comprising two or more centrally formed indentations that form a handle’ ” (USC 102, page 8 of 12; USC 103 page 11 of 12), examiner finds that is correct as the lid of Hull is generic and lacks said amended limitation. However, given the amendment, the full response is given in the rejection below as changed from an anticipatory rejection to a U.S.C. 103 that includes Volin. 

Regarding claims 6 and 10-15, in response to applicant’s arguments that “Jobe, Volin, and Seiders, which are additionally asserted…fail to cure and are not asserted for the above-discussed deficiencies of Hull. The examiner disagrees. For example, para. [0033] of Volin describes ‘the adjustable handles with spigot-locking receptacles 115 are quickly and conveniently retracted back into the post tunnels 117 and are compacted, out-of-the-way, and ready for transport’, which is 

If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the lid has indentations centrally formed that also form a handle. Handles are used commonly grasped for push and pull lift activities usually assisting a user in different advantageous leverage grasping strategies. Therefore, another structure capable of being grasped for lift activities, the wall, formed between 124 and 129 extends from a central location on the lid toward the roller handle 115 of Volin appears to be capable of performing the intended use set forth in Claims 1 and 19. See rejection below.

Regarding claims 2-5, 7-9, 16-18 and 20, these are rejected for dependency, and each respective detailed rejection below.

Response to Amendment
The Amendment filed December 6th, 2021 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed September 7th, 2021.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 has been considered by the examiner.  (FP 6.52)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-10, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20050035119 issued to Hull et al. (hereinafter “Hull”) in view of US Pub 20170101301 issued to Volin (hereinafter “Volin”). 

Regarding claim 1, Hull teaches a double-walled, slip fit disposable cooler (Fig 5, see annotated figure; with a liner and shell that is each formed as a single component [0003], disposable [0001], has both vertical and horizontal lip portions of the shell Fig 5, where the inner liner contacts the base of the shell, and lid sits around the shell) comprising: 
  a body (100, 10) comprising: 
  an outer shell (outside perimeter surface of 100) comprising a base (bottom surface 120), a plurality of support walls (side wall surfaces 130) coupled to the base, and a lip (opening edge 110) formed at distal ends of the support walls away from the base, the base and the plurality of support walls defining an interior cavity (recess 140) therein; and 
  an inner liner (liner 10) comprising 
    a base (bottom portion 20), a plurality of support walls (side walls 30) coupled to the base, and a lip (flange 70) extending substantially horizontally from the support walls at a distal end (upper wall edge 40) from the base, the base and the plurality of support walls defining an interior cavity (Inner cavity, annotated) therein and forming an opening (opening 50) at an upper terminus (wall edge 40) of the plurality of support walls, wherein the inner liner is removably disposed within the outer shell and an inner liner inner liner lip of the inner liner is set atop of and supported by a portion (a portion of the opening edge 110) of an outer shell outer shell lip of the outer shell; and 
  a lid (Lid, annotated) substantially covering the opening of the inner liner, 

But does not explicitly teach that the lid has a handle with two indentations. 
Volin, however, teaches a cooler lid comprising two or more centrally formed indentations (Figure 5, compartment and cavity 124 and 129, respectively) that form a handle (wall, formed between 124 and 129 extends from a central location on the lid toward the roller handle 115). 

The purpose of a lid with a wall between two cavities is to separate the contents therein, and provide a structure for lifting portions of the lid by hand. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Hull with a handle with indentations as taught by Volin in order to better lift portions of the lid by hand, advantageously provide other angles access to the user, and provide more flexibility for dexterous gripping strategies for a wider variety of cooler users.


    PNG
    media_image1.png
    821
    641
    media_image1.png
    Greyscale

Examiner annotated Figure 5 of Hull.

Regarding claim 2, Hull further teaches one or more of the plurality of support walls (side walls 30, side wall surfaces 130) are continuously and seamlessly coupled (Fig 5 and [0003] thermoplastic material) to the base.

Regarding claim 3, Hull further teaches the outer shell (outside perimeter surface of 100) is fabricated as a single component (Fig 5 and [0003] thermoplastic material) and is continuous and seamless.

Regarding claim 4, Hull further teaches the inner liner (liner 10) is fabricated as a single component (Fig 5 and [0003] thermoplastic material) and is continuous and seamless.

Regarding claim 5, Hull further teaches at least one of the body and the lid (100, 10, Lid annotated) are made entirely of a disposable ([0001] plastics may become stained or retain odors, that would cause them to be disposed of), biodegradable or recyclable material. 

Regarding claim 7, Hull further teaches the lid (Lid, annotated) is formed so as to fit inside the outer shell lip (fits inside, annotated) of the outer shell and cover the opening of the inner liner.

Regarding claim 8, Hull further teaches the lip (flange 70) of the inner liner extends outwardly away (flange 70 extends outwardly away) from the interior cavity of the inner liner lip and the outer shell lip of the outer shell comprises: a horizontal lip (level surface of a portion of opening edge 110) wall extending horizontally from the distal ends of each of the support walls of the outer shell and outwardly away from the interior cavity of the outer shell; and a vertical lip wall (vertical lip wall, annotated) extending vertically from an end of the horizontal lip wall.

Regarding claim 9, Hull further teaches the lid (Lid, annotated) is formed such that outer edges thereof are substantially flush (outer edges of rim on lid, see “fits inside”, annotated) with outer shell lip of the outer shell when the lid at least substantially covers the opening of the inner liner.

Regarding claim 10, Hull does not explicitly disclose an outer surface (outer surface of lid 150; Lid, annotated) of the lid (Lid, annotated) comprises one or more cup holders. 
Volin, however, teaches one or more cup holders (cup holder tray 128). 

The purpose of the lid having cup holders is to serve thirsty recipients open top drinks without a table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Hull with a cup holder as taught by Volin in order to hold prepared drinks conveniently at the ready to thirsty recipients.

Regarding claim 16, Hull further teaches the base and the plurality of support walls (side walls 30) of the inner liner is in contact with the base (see guide lines in annotated Fig 5, and [0011] last sentence, rests on a bottom) and the plurality of support walls of the outer shell (outside perimeter surface of 100) once the inner liner is disposed within the outer shell.

Regarding claim 17, Hull further teaches the inner liner lip (flange 70) of the inner liner is sitting atop and resting on a horizontal portion (level surface of a portion of opening edge 110) of the outer shell lip (opening edge 110) of the outer shell.

Regarding claim 18, Hull further teaches the lid covers (when the lid folds down in Fig 5) and sits atop and around the outer shell lip (opening edge 110) of the outer shell.

Regarding claim 19, Hull teaches a double-walled, slip fit disposable cooler (Fig 5) comprising: 
  a body (100,10) comprising: 
  an outer shell (outside perimeter surface of 100) comprising a base (bottom surface 120), a plurality of support walls (side wall surfaces 130) coupled to the base, and a lip (opening edge 110) formed at distal ends of the support walls away from the base, the base and the plurality of support walls defining an interior cavity (recess 140) therein; and 
  an inner liner (liner 10) comprising a base (bottom portion 20) and a plurality of support walls (side walls 30) coupled to the base, the base and the plurality of support walls defining an interior cavity (Inner cavity, annotated) therein and forming an opening (opening 50) at an upper terminus (wall edge 40) of the plurality of support walls, wherein the inner liner is removably disposed within the outer shell; and 
  a lid (Lid, annotated) substantially covering the opening of the inner liner, 

But does not explicitly teach that the lid has a handle with two indentations. Volin, however, teaches a cooler lid comprising two or more centrally formed indentations (Figure 5, compartment and cavity 124 and 129, respectively) that form a handle (wall, formed between 124 and 129 extends from a central location on the lid toward the roller handle 115). 

The purpose of a lid with a wall between two cavities is to separate the contents therein, and provide a structure for lifting portions of the lid by hand. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Hull with a handle with indentations as taught by Volin in order to better lift portions of the lid by hand, advantageously provide other angles access to the user, and provide more flexibility for dexterous gripping strategies for a wider variety of cooler users.

Regarding claim 20, Hull further teaches the inner liner (liner 10) further comprises a lip (flange 70) formed at the distal ends of the support walls (side walls 30) of the inner liner, and wherein the inner liner lip of the inner liner and the outer shell lip of the outer shell defines a space (the microscopic gap as the inner liner slides into the outer shell there is a space created from one being smaller than the other and slideable) therebetween once the inner liner is disposed within the outer shell (outside perimeter surface of 100).



Claims 6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hull as modified by Volin in further view of US Pub 20200102139 issued to Jobe (hereinafter “Jobe”). 
Regarding claim 6, Hull/Volin teaches the double-walled, slip fit disposable cooler has the disposable, biodegradable or recyclable material on the body, 
but lacks that the material is a pulp-based material. 
Jobe, however, teaches a pulp-based material (body is outer tub [0010] outer tub may be paper pulp or vegetable fiber pulp). The purpose of a pulp-based material is to be recycled or compostable to ASTM D6400 standard. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Hull to be pulp-based as taught by Jobe in order to get recycled or produce fertilizer.

Regarding claim 11, Hull/Volin teaches the double-walled, slip fit disposable cooler has the disposable, biodegradable or recyclable material, 
but lacks that the material is a pulp-based material derived from recycled paper. 
Jobe, however, teaches a pulp-based material derived from recycled paper ([0056] shredded paper filler). The purpose of a pulp-based material made from paper is to be biodegradable and decompose street-side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Hull to be recycled paper as taught by Jobe in order to biodegrade street-side and get recycled.

Regarding claim 12, Hull/Volin teaches the double-walled, slip fit disposable cooler has the disposable, biodegradable or recyclable material, 
but lacks that the material is a pulp-based material made with a combination of recycled paper and wax. 
Jobe, however, teaches a pulp-based material made with a combination of recycled paper and wax ([0056] shredded paper filler, and [0066] wax added in moisture barrier 182 to protect interior 114). The purpose of a pulp-based material made with a combination of paper and wax is to be biodegradable and decompose street-side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Hull to be recycled paper and wax as taught by Jobe in order to biodegrade street-side.

Regarding claim 13, Hull/Volin teaches the double-walled, slip fit disposable cooler has the disposable, biodegradable or recyclable material, 
but lacks that the material is a pulp-based material that includes a wax additive. 
Jobe, however, teaches a pulp-based material that includes a wax additive ([0066] wax added in moisture barrier 182 to protect interior 114). The purpose of a pulp-based material to include wax is to be water-resistant or water-repellant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Hull to include wax as taught by Jobe in order to be resistant to water.

Regarding claim 14, Hull/Volin teaches the double-walled, slip fit disposable cooler of claim 5, with a disposable, biodegradable or recyclable material, 
but lacks that the material is a pulp-based material that is compostable. 
Jobe, however, teaches a pulp-based material that is compostable ([0006] first sentence). The purpose of a compostable material is to be easily disposable street-side, decompose within 180 days, and be used as fertilizer per ASTM D6400. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Hull to be compostable as taught by Jobe in order to decompose and be used as fertilizer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hull and Volin, in further view of US Pat 10093460 issued to Seiders et al. (hereinafter “Seiders”).

Regarding claim 15, Hull/Volin includes that the inner liner lip of the inner liner is sitting atop and resting on a horizontal portion of the outer shell lip of the outer shell (Hull, level surface portion of opening edge 110), 
but lacks wherein an air gap is formed between the inner liner. 
Seiders, however, teaches an air gap (air pocket 180) is formed between the inner liner and the outer shell once the inner liner is disposed within the outer shell. The purpose of an air gap between the inner liner and outer shell is to reduce heat transfer by conduction, convection or radiation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner liner relative to the outer shell of Hull with an air gap as taught by Seiders in order to reduce heat transfer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731